Order entered October 10, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00692-CV

                          IN THE INTEREST OF N. L. T., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-04-10316

                                             ORDER
       Before the Court is the State’s October 8, 2013 motion to extend time to file brief. In the

motion, the State requests a thirty day extension. The State’s motion is GRANTED to the extent

that the State’s brief shall be filed on or before October 28, 2013.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE